[Cite as Skaggs v. Ohio Dept. of Rehab. & Corr., 2022-Ohio-2034.]
                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Jason Skaggs,                                         :

                Plaintiff-Appellant,                  :
                                                                         No. 21AP-465
v.                                                    :             (Ct. of Cl. No. 2019-00650JD)

Ohio Department of Rehabilitation                     :         (ACCELERATED CALENDAR)
and Correction,
                                                      :
                Defendant-Appellee.
                                                      :




                                         D E C I S I O N

                                      Rendered on June 16, 2022


                On brief: Jason Skaggs, pro se.

                On brief: Dave Yost, Attorney General, Jenna Jacobus, and
                Chelsey M. Capezzuti, for appellee.

                             APPEAL from the Court of Claims of Ohio

McGRATH, J.
          {¶ 1} This is an appeal by plaintiff-appellant, Jason Skaggs, from a judgment of the
Court of Claims of Ohio overruling his objections to a magistrate's decision and entering
judgment in favor of defendant-appellee, Ohio Department of Rehabilitation and
Correction ("ODRC"), on appellant's action against ODRC. For the reasons that follow, we
affirm.
          {¶ 2} Appellant, currently an inmate in the custody of ODRC, appears to suffer
from a seizure disorder. On May 23, 2019, appellant filed a pro se complaint against ODRC
alleging that he has been an inmate since 2008, housed in three different institutions over
that period of time. The complaint alleged appellant has suffered seizures from the age of
No. 21AP-465                                                                               2

16, and that he had been treated and prescribed various medications to control his
condition.
       {¶ 3} According to the complaint, beginning "about 6/25/2016," the London
Correctional Institution "for no apparent reason has taken the plaintiff off his prescribe[d]
and mandatory medication * * * to control" his condition, and during this time he has
been placed on "mind [altering] psychotic drugs" of Phelbatol and Depakote "to help keep
in check the attacks of unmanageable seizures." (Emphasis sic.) (Compl. at 1 & Attachment
to Compl. at 3.) The complaint also alleged that appellant's wrists had been injured due to
"excessive force" in being handcuffed. (Attachment to Compl. at 4.)
       {¶ 4} On June 26, 2019, ODRC filed a motion to dismiss pursuant to Civ.R.
12(B)(6). In the accompanying memorandum in support, ODRC argued appellant's claim
that he was wrongly denied medication was barred by the applicable one-year statute of
limitations "for events dating back to 2016." (Mot. to Dismiss at 2.) By entry filed
December 19, 2019, the Court of Claims denied ODRC's motion to dismiss.
       {¶ 5} On December 27, 2019, appellant filed a motion to amend his complaint,
pursuant to Civ.R. 15, which the Court of Claims granted by order filed February 4, 2020.
On February 18, 2020, appellant filed an amended complaint. ODRC filed an answer to the
amended complaint on March 24, 2020.
       {¶ 6} On March 4, 2021, the matter came for trial before a magistrate of the Court
of Claims. On May 26, 2021, the magistrate filed a decision recommending that judgment
be entered in favor of ODRC.
       {¶ 7} While the record on appeal does not include a trial transcript, the decision of
the magistrate sets forth the following factual findings and conclusions of law. At trial,
appellant testified that, "prior to entering prison in 2008, he was placed on seizure
medication in 2003 and has continued to take seizure medication since that time."
Appellant related "he suffers from grand mal seizures, complex partial seizures, and stare
seizures." According to appellant, "when he has a seizure, he often loses control of his
bodily movements and * * * he is unable to recall events that occurred while * * * suffering
from his seizure." Appellant "stated that with the aid of his medications, Topamax and
Keppra, his seizures have been controlled." (Mag. Decision at 1.)
       {¶ 8} Appellant related "he was transferred to the London Correctional Institution
in January 2016 and began to have problems with seizures shortly thereafter." He testified
No. 21AP-465                                                                                3

that "at some point [ODRC's] medical staff discontinued his seizure medication." The
decision by the institution to remove him from Topamax "occurred on February 5, 2016,"
and the decision to remove him "from Keppra occurred on February 9, 2016." (Mag.
Decision at 1 citing Pl.'s Ex. 1.) Appellant "was gradually [weaned] off both medications
over the next couple of months." (Mag. Decision at 1-2.)
       {¶ 9} Appellant testified he "began to experience frequent seizures that were
witnessed by staff and other prison employees." He "believes * * * the medications should
never have been discontinued and that by removing him from his medications, he began to
have frequent seizures." According to appellant, "it appeared to him that [ODRC] did not
believe that his seizures were real." (Mag. Decision at 2.)
       {¶ 10} Appellant "described several incidents where he received conduct reports for
his actions while he was having a seizure," and "emphasized * * * he has no ability to control
his actions when he is having a seizure." Appellant testified that he suffered a seizure on
April 27, 2016, "and he was unable to respond to corrections officer's orders, unable to
control himself, became aggressive, and grabbed the arm of the corrections officer." In a
second incident occurring on July 3, 2016, a corrections officer "was escorting [appellant]
when [he] became 'dead weight' and was taken to the floor." In a third incident, occurring
on July 28, 2016, two corrections officers "found [appellant] lying down and shaking." At
"some point," appellant attempted to "grab" one of the officers "by the right arm." The
corrections officers then "grabbed [appellant] by the shoulders, placed him on the wall,
attempted to place handcuffs on him, and ordered him to comply." When appellant "failed
to comply, corrections officers deployed pepper spray." Appellant "continued to become
more aggressive until officers gained control of him." As a result, appellant was "placed in
the hole (restrictive housing) with handcuffs on that [appellant] says were too tight."
Appellant "testified that his wrists were damaged by the handcuffs." (Mag. Decision at 2.)
       {¶ 11} Appellant testified that "in October 2016, his diagnosis was confirmed and
[ODRC] prescribed Depakote and Keppra." Appellant "believes he should have been
prescribed Topamax." Appellant "acknowledged that he was never denied seizure
medication and was continually provided medications." He "believes," however, "he should
have never had Topamax and Keppra removed from his prescription plan." Appellant
further testified that "Disability Rights Ohio became involved in his case and his conduct
reports were amended to show that he was not breaking prison rules but that he was
No. 21AP-465                                                                                 4

suffering from medical issues." Appellant "added that he is currently on Keppra and
Topamax." (Mag. Decision at 2-3.)
       {¶ 12} The other witness at trial, "Landon Khols, the health care administrator at
the Allen-Oakwood Correctional Institution, testified that [appellant] is on the healthcare
load for [ODRC]." Khols "examined a list of prescription medi[c]ations that [appellant] has
been prescribed since 2017 and noted that dating back to March 2017 [appellant] has been
consistently provided with various combinations of seizure medications, including
Divalproex (Depakote), Levetiracetam (Keppra) and Carbamazepine." (Mag. Decision at
3.)
       {¶ 13} With respect to appellant's claim for "excessive force," the magistrate noted
that appellant "claims injuries arising from at least one of the 2016-incidents, in which force
was used on him while he was suffering from a seizure" and during which, according to
appellant, "his wrists were damaged because the handcuffs were too tight." The magistrate
determined that, because appellant "did not file this action until May 23, 2019," the two-
year statute of limitations under R.C. 2743.16(A) "bars any recovery arising out of the force
that was used on him." (Mag. Decision at 3.)
       {¶ 14} The magistrate next addressed ODRC's argument that appellant's "medical
negligence claims are barred by the one-year statute of limitations for such claims" under
R.C. 2305.113(A). The magistrate observed that appellant "challenges the February 2016
decision of the medical staff to adjust his seizure medication," and noted appellant "believes
that Topamax and Keppra should have always been his prescription medication and that it
was a mistake to alter his medications." The magistrate determined, however, appellant
"filed this action on May 23, 2019, well beyond the time limitation for bringing such
actions" and that, "[e]ven applying the two-year statute of limitations in R.C. 2743.16(A),
[appellant's] claim would likewise be time-barred." (Mag. Decision at 3, 4.)
       {¶ 15} Finally, the magistrate observed, "even if [appellant] had timely filed his
claim challenging the decision to adjust his seizure medication, [he] did not present any
expert testimony to support such a claim. The negligence [appellant] describes arose in the
course of medical diagnosis, care, or treatment, and is thus a claim for medical
malpractice." Finding that appellant "failed to present any expert witness testimony to
establish the standard of care or that a breach of that standard proximately caused him
harm," the magistrate concluded appellant "cannot prevail on his claim for medical
No. 21AP-465                                                                                  5

malpractice." (Mag. Decision at 4-5, 6.) Based on the above determinations, the magistrate
therefore recommended that judgment be entered in favor of ODRC.
       {¶ 16} On June 10, 2021, appellant filed a "motion to deny this Magistrate decision
to deny the plaintiff complaint," which the Court of Claims construed as objections to the
magistrate's decision. In his motion, appellant asserted he "never * * * submitted a Claim
for 'Medical Malpractice,' " and that "if the Court would read the Complaint actually as
written it will determine this was [a] negl[i]gent tort action." (June 10, 2021 Mot. at 1.)
       {¶ 17} On August 18, 2021, the Court of Claims filed a judgment entry adopting the
magistrate's decision as its own and entering judgment in favor of ODRC. The Court of
Claims, noting that appellant did not provide a transcript of the trial evidence to support
his objections (nor an affidavit of evidence), restricted its consideration of the objections to
"a review of the magistrate's legal conclusions." (Aug. 18, 2021 Jgmt. Entry at 2.) In its
entry, the Court of Claims held in relevant part:
              A review of the magistrate's legal conclusions reveals that he
              neither erred in construing Plaintiff's claim as one for medical
              malpractice nor finding that Plaintiff's claim was barred by the
              statute of limitations. Indeed, if ODRC's alleged negligent acts
              or omissions arise in the course of medical diagnosis, care, or
              treatment of an inmate, then it is a claim for medical
              malpractice. * * * The negligence Plaintiff alleges involves
              Defendant's medical staff altering Plaintiff's seizure
              medications, Topamax and Keppra, in February 2016. Indeed,
              such actions arise out of Defendant's medical diagnosis, care,
              or treatment of Plaintiff. Thus, the Court finds no error with
              the magistrate construing Plaintiff's allegations as a claim for
              medical malpractice.

              Additionally, Plaintiff was aware Defendant's medical staff
              altered his seizure medication in February 2016 and Plaintiff
              believes he should have always been prescribed Topamax and
              Keppra. Indeed, this is a cognizable event that should
              reasonably alert Plaintiff to pursue his remedies regarding an
              error in his medical care. * * * Despite Plaintiff's contention
              that Defendant's negligence was ongoing until 2020, it is clear
              that Plaintiff believes Defendant began mishandling his
              medical treatment in 2016. Thus, the Court finds no error with
              the magistrate's legal finding that Plaintiff's medical
              malpractice claim is time-barred.

              Assuming arguendo that the Court were to construe Plaintiff's
              claim as ordinary negligence, his claim would likewise be
No. 21AP-465                                                                                  6

               barred by the two-year statute of limitations. * * * As stated
               above, Plaintiff claims Defendant's discontinuation of
               Plaintiff's seizure medication, which led to several use-of-force
               incidents, occurred in 2016. Consequently, Plaintiff's May
               2019 complaint cannot survive the statute of limitations.

(Jgmt. Entry at 5-6.)
       {¶ 18} While appellant's pro se brief contains a section titled "ASSIGNMENT OF
ERROR[]," his brief does not set forth a statement of assignments of error as required by
App.R. 16(A)(3). However, appellant asserts in his brief that the Court of Claims erred "by
accepting that [ODRC] produce the expert witness called at the trial." According to
appellant, "the State through [its] agents at trial * * * called Landon Khols," and the Court
of Claims "then * * * construed that [appellant] called this witness." Appellant argues that
he "never raised a malpractice claim," and that the Court of Claims "abused [its] discretion
by not accepting [his] claim * * * [as] other than a Tort/Negligence claim." (Appellant's
Brief at 4.)
       {¶ 19} Appellant further argues that, upon entering the custody of ODRC, he was
taking "the correct medication that was prescribed to him," and that ODRC had a
"mandatory duty * * * not to experiment with other medications." Appellant maintains
ODRC and its agents "prescribed various combination[s]" of medications that only
increased his seizures and failed to "control his seizure activity." According to appellant,
his seizure activity only decreased once he was "given back * * * his original prescribed
medication of Topamax and Keppra." (Emphasis sic.) (Appellant's Brief at 4, 7.)
       {¶ 20} As noted by the Court of Claims in its decision addressing appellant's
objections, appellant "did not provide a transcript of the evidence to support his objections
or an affidavit of evidence." (Jgmt. Entry at 2.) Civ.R. 53(D)(3)(b)(i) states in part that "[a]
party may file written objections to a magistrate's decision within fourteen days of the filing
of the decision." Civ.R. 53(D)(3)(b)(iii) states in part: "An objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), shall
be supported by a transcript of all the evidence submitted to the magistrate relevant to that
finding or an affidavit of that evidence if a transcript is not available."
       {¶ 21} In the absence of a transcript or affidavit, a trial court is "required to accept
the magistrate's findings of fact" and can "only examine the legal conclusions drawn from
those facts." Sanders v. Wamco, Inc., 10th Dist. No. 10AP-548, 2011-Ohio-1336, ¶ 9, citing
No. 21AP-465                                                                                7

Harris v. Mapp, 10th Dist. No. 05AP-1347, 2006-Ohio-5515, ¶ 7. See also Compton v.
Bontrager, 10th Dist. No. 03AP-1169, 2004-Ohio-3695, ¶ 6 ("Where the required support
for a party's objections is not provided, a trial court is required to accept the magistrate's
findings of facts, and can examine only the legal conclusions based on those facts."). In
such circumstances, this court's "review of appellant's assignments of error is limited to
whether the trial court abused its discretion in applying the law to the magistrate's findings
of facts." Id., citing H.L.S. Bonding Co. v. Fox, 10th Dist. No. 03AP-150, 2004-Ohio-547.
       {¶ 22} At the outset, we note the focus of appellant's argument on appeal involves
his contention that he suffered "injuries * * * from the wrong combination of medications
that the State and through its agent [ODRC] prescribed over many years." (Emphasis sic.)
(Appellant's Brief at 5.) Related to this argument is appellant's contention that the Court
of Claims erred in treating such claim (i.e., arising from the decision by ODRC to make
changes to his prescription medications) as sounding in medical malpractice as opposed to
ordinary negligence.
       {¶ 23} We first address, however, appellant's claim of injury arising from alleged use
of "excessive force." The Court of Claims, in addressing appellant's objections to the
magistrate's decision, held in part that, even construing appellant's claim as ordinary
negligence, the evidence as to use-of-force incidents "occurred in 2016," and therefore
could not survive the statute of limitations. (Jgmt. Entry at 6.)
       {¶ 24} In addressing the evidence presented regarding appellant's excessive force
claim, the decision of the magistrate cites testimony by appellant describing "several
incidents" in 2016 (i.e., incidents occurring on April 27, July 3, and July 28, 2016) in which
he "received conduct reports for his actions while he was having a seizure." The magistrate
noted appellant asserted "injuries arising from at least one of the 2016-incidents" (i.e., the
third incident on July 28, 2016), "in which force was used on him while he was suffering
from a seizure" and during which, according to appellant, "his wrists were damaged because
the handcuffs were too tight." (Mag. Decision at 2, 3.)
       {¶ 25} Accepting that appellant's claim of excessive force sounds in ordinary
negligence, R.C. 2743.16 sets forth the applicable statute of limitations and states in part:
"[C]ivil actions against the state permitted by sections 2743.01 to 2743.20 of the Revised
Code shall be commenced no later than two years after the date of accrual of the cause of
action or within any shorter period that is applicable to similar suits between private
No. 21AP-465                                                                                  8

parties." In general, " ' "a cause of action accrues at the time the wrongful action is
committed." ' " McDougald v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 20AP-218,
2020-Ohio-6697, ¶ 8, quoting Union Sav. Bank v. Lawyers Title Ins. Co., 191 Ohio App.3d
540, 2010-Ohio-6396, ¶ 25 (10th Dist.), quoting Harris v. Liston, 86 Ohio St.3d 203, 205
(1999).
       {¶ 26} In the present case, the magistrate, who heard testimony by appellant
asserting injury arising from an incident occurring in 2016, accordingly found the general
time period of 2016 as the accrual date for the cause of action. We find no error in the
magistrate's determination (as adopted by the Court of Claims) that the cause of action for
such claim accrued at the time of the incident. Thus, under R.C. 2743.16, appellant "had
two years after the accrual of the cause of action to file a civil action against the state."
Rankin v. Ohio Reformatory for Women, 1oth Dist. No. 09AP-524, 2009-Ohio-6575, ¶ 17.
Because appellant filed his pro se complaint on May 23, 2019, his claim for excessive force
based on an alleged 2016 incident cannot survive the applicable statute of limitations.
Accordingly, the Court of Claims did not err in applying the law to the facts and determining
the claim was time-barred.
       {¶ 27} We now turn to appellant's primary argument on appeal in which, as
indicated above, he contends the Court of Claims erred in granting judgment in favor of
ODRC regarding his claim of injury arising from "the wrong combination of medications"
that ODRC "prescribed over many years." (Emphasis sic.) On this issue, we initially
address appellant's contention that he "never raised" or "mention[ed]" a "malpractice
claim," and that his action was a "[t]ort/[n]egligence" claim. (Appellant's Brief at 5, 4.)
       {¶ 28} As set forth under the facts, the magistrate construed the negligence
described by appellant as a claim for medical malpractice, and the Court of Claims found
no error with that determination. Pursuant to R.C. 2305.113(A), "an action upon a medical
* * * claim shall be commenced within one year after the cause of action accrued." In
general, in the context of a medical malpractice claim, the statute of limitations begins to
run when "a cognizable event puts the patient on notice that malpractice may have caused
him or her to suffer injury." Garcia v. Parenteau, 3d Dist. No. 5-17-13, 2017-Ohio-8519,
¶ 9. See also George v. Univ. of Toledo Med. Ctr., 10th Dist. No. 17AP-599, 2018-Ohio-719,
¶ 13 ("In determining when a patient discovers, or in the exercise of reasonable care and
diligence should have discovered, the resulting injury, courts look to the occurrence of a
No. 21AP-465                                                                                    9

'cognizable event' as the trigger for the commencement of the statute of limitations."). "A
'cognizable event' is defined as 'some noteworthy event * * * which does or should alert a
reasonable person-patient that an improper medical procedure, treatment or diagnosis has
taken place.' " Hans v. Ohio State Univ. Med. Ctr., 10th Dist. No. 07AP-10, 2007-Ohio-
3294, ¶ 10, quoting Allenius v. Thomas, 42 Ohio St.3d 131, 134 (1989). Accordingly, "if a
patient believes, because of harm she has suffered, that her treating medical professional
has done something wrong, such a fact is sufficient to alert a plaintiff to the necessity for
investigation and pursuit of her remedies." Id.
       {¶ 29} Under Ohio statutory law, a "medical claim" is defined in part as " 'any claim
that is asserted in any civil action against a physician, * * * hospital, * * * or residential
facility, * * * and that arises out of the medical diagnosis, care, or treatment of any person.' "
Foy v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 16AP-723, 2017-Ohio-1065, ¶ 15,
quoting R.C. 2305.113(E)(3). In considering the term "medical claim," courts have
determined that R.C. 2305.113(E)(3) requires two components which must be read
together: "(1) the claim is asserted against one or more of the specifically enumerated
medical providers and (2) the claim arises out of medical diagnosis, care, or treatment."
Id., quoting Estate of Stevic v. Bio-Medical Application of Ohio, Inc., 121 Ohio St.3d 488,
2009-Ohio-1525, ¶ 18.
       {¶ 30} In considering the applicable limitations period, " ' "courts must look to the
actual nature or subject matter of the case, rather than to the form in which the action is
pleaded. The grounds for bringing the action are the determinative factors, the form is
immaterial." ' " Montgomery v. Ohio State Univ., 10th Dist. No. 11AP-1024, 2012-Ohio-
5489, ¶ 13, quoting Love v. Port Clinton, 37 Ohio St.3d 98, 99 (1988), quoting Hambleton
v. R.G. Barry Corp., 12 Ohio St.3d 179, 183 (1984).
       {¶ 31} Based on the testimony and evidence presented by appellant at trial, the
magistrate determined that the decision to wean appellant off his then current seizure
medication occurred on February 5, 2016 (Topamax) and February 9, 2016 (Keppra). (Mag.
Decision at 1.) In the absence of a transcript, we accept the factual findings of the magistrate
that the decision to change appellant's medications occurred in February 2016.
       {¶ 32} In addressing appellant's objections to the magistrate's decision, the Court of
Claims held that the negligence alleged by appellant "involves [ODRC's] medical staff
altering [appellant's] seizure medications, Topamax and Keppra, in February 2016," and
No. 21AP-465                                                                             10

that "such actions arise out of [ODRC's] medical diagnosis, care, or treatment of
[appellant]." (Jgmt. Entry at 5.) We agree.
       {¶ 33} Here, based on the record presented, the alleged negligent acts involve
ODRC's medical staff changing appellant's seizure medications (involving the
corresponding issues of whether he suffered from a seizure disorder and the proper course
of medication to treat such a condition). Such actions, which implicate the standard of care
for treating a seizure disorder, arise out of the medical diagnosis, care, or treatment of
appellant. Accordingly, the Court of Claims did not err in finding appellant presented a
claim for medical malpractice. See Evans v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
16AP-767, 2018-Ohio-1035, ¶ 2, 35 (action by inmate claiming ODRC "negligently
prescribed" medication, and "negligently changed his medication," presented a claim for
medical malpractice); Gibson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 19AP-379,
2019-Ohio-4955, ¶ 18 (holding that appellant's claims "sound in medical negligence rather
than ordinary negligence" as "[m]edical skill and judgment was necessary to determine the
proper course of treatment * * * and [to] determine whether any medication should have
been prescribed to him").
       {¶ 34} Having found the claim at issue involved medical malpractice, the magistrate
and Court of Claims further determined the action was barred under the applicable statute
of limitations. Again, we find no error with that determination.
       {¶ 35} As noted, the magistrate found, based on evidence presented by appellant,
that the decision by ODRC to remove him from Topamax occurred on February 5, 2016,
and the decision to remove him from Keppra occurred on February 9, 2016. Further,
appellant testified "the medications should never have been discontinued and that by
removing him from his medications, he began to have frequent seizures" (including three
incidents in 2016, occurring on April 27, July 3, and July 28, 2016). (Mag. Decision at 2.)
In addressing appellant's objection to the magistrate's decision, the Court of Claims noted
appellant was "aware" that ODRC's medical staff "altered his seizure medication in
February 2016," and that appellant "believes he should have always been prescribed
Topamax and Keppra." (Jgmt. Entry at 5.) Here, as recognized by the Court of Claims, the
"cognizable event" that should have alerted appellant to pursue remedies regarding an error
in his medical care occurred in February 2016 when ODRC's medical staff began adjusting
his seizure medication. See Hans at ¶ 10. Because the claim accrued in 2016, and appellant
No. 21AP-465                                                                                  11

did not file his complaint until May 23, 2019, the Court of Claims did not err in determining
the medical malpractice claim was barred by the applicable statute of limitations (i.e., the
one-year statute of limitations under R.C. 2305.113(A)).
       {¶ 36} We note the Court of Claims alternatively concluded, even construing
appellant's claim "as ordinary negligence," that such claim "would likewise be barred by the
two-year statute of limitations." (Jgmt. Entry at 6.) Based on the record presented, we
would also find no error with that determination.
       {¶ 37} Finally, we briefly address appellant's contention that the Court of Claims
erred "by accepting that [ODRC] produce the expert witness called at the trial," and his
further assertion that "the State through [its] agents at trial * * * called Landon Khols, [and]
then the court construed that [appellant] called this witness." (Appellant's Brief at 4.)
       {¶ 38} A review of the limited record on appeal does not support any contention the
magistrate "construed" that appellant called ODRC witness (i.e., Khols) as his own expert
witness. Further, in context, while the magistrate found appellant's claim as barred by the
applicable statute of limitations, the magistrate alternatively observed that, "even if plaintiff
had timely filed his claim challenging the decision to adjust his seizure medication, plaintiff
did not present any expert testimony to support such a claim." (Mag. Decision at 4-5.) In
this respect, the magistrate cited Ohio case law for the proposition that, "in order to prove
a claim for medical malpractice, '[e]xpert testimony is required to establish the standard of
care and to demonstrate the defendant's alleged failure to conform to that standard.' "
(Mag. Decision at 5, quoting Reeves v. Healy, 192 Ohio App.3d 769, 2011-Ohio-1487, ¶ 38
(1oth Dist.), citing Bruni v. Tatsumi, 46 Ohio St.2d 127, 130-31 (1976).)
       {¶ 39} To the extent the magistrate recognized that expert testimony was required
to prove a medical negligence claim based on the allegations and testimony presented,
appellant cannot show error. See, e.g., Monroe v. Ohio Dept. of Rehab. & Corr., 10th Dist.
No. 89AP-842 (Feb. 27, 1990) (noting expert medical testimony was "essential to a finding
of medical malpractice" in case in which plaintiff sought to establish that "defendant's
treatment of plaintiff's seizure disorder fell below the accepted standard of care"). Thus,
while the magistrate's discussion of the requirement of expert testimony in a medical
malpractice action was not dispositive of the statute of limitations issue, appellant has not
demonstrated error with respect to the magistrate's analysis regarding that issue.
No. 21AP-465                                                                                 12

       {¶ 40} For the reasons stated above, we conclude the Court of Claims properly
applied the law to the facts in overruling appellant's objections and in finding that his claims
were barred under the applicable statutes of limitations.
       {¶ 41} Based on the foregoing, appellant's sole assignment of error is overruled, and
the judgment of the Court of Claims of Ohio is hereby affirmed.
                                                                          Judgment affirmed.

                   LUPER SCHUSTER, P.J., and DORRIAN, J., concur.

                                  _________________